Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 09, 2016

The Court of Appeals hereby passes the following order:

A16D0340. PREMIER ELEVATOR COMPANY, INC. et al. v. MICHAEL
    EDWARDS.

      Upon consideration of the Motion for Reconsideration filed on behalf of
appellants in the above appeal, the Motion for Reconsideration is hereby GRANTED
and the judgment of this Court issued on May 15, 2016 dismissing the discretionary
application is hereby vacated.
      It is further ordered that the application for discretionary appeal be GRANTED.
Appellant shall have ten days from the date of this order to file a Notice of Appeal
with the trial court. The clerk of the trial court is directed to include a copy of this
order in the record transmitted to the Court of Appeals.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office,
                                                       06/09/2016
                                        Atlanta,____________________
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.